Exhibit 10.2

AMENDMENT NO. 1 TO

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

This Amendment No. 1 (this “Amendment”) is made as of December 23, 2016 by
e.l.f. Beauty, Inc., a Delaware corporation (the “Company”) and TPG elf
Holdings, L.P., a Delaware limited partnership (“TPG”) to the Amended and
Restated Stockholders Agreement, dated as of September 21, 2016, by and among
the Company, TPG and the other security holders of the Company party thereto
(the “Original Stockholders Agreement”).

BACKGROUND

WHEREAS, the Company and TPG desire to amend certain terms and conditions of the
Original Stockholders Agreement in accordance with Section 8A of the Original
Stockholders Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Company and
TPG hereby amend the Original Stockholders Agreement as follows:

AGREEMENT

1. Amendments to Section 3 of the Original Stockholders Agreement.

(a) The first paragraph of Section 3B of the Original Stockholders Agreement is
amended and restated in its entirety to read as follows:

“Each Stockholder (other than (A) any Stockholder who as of the date hereof is
an employee, consultant or director of the Company or any of its Subsidiaries,
including all trusts that are holders of Shares of which an employee, consultant
or director of the Company or any of its Subsidiaries or his or her family
member is the trustee, trustor, grantor, donor, settlor or beneficiary, or that
was otherwise established by such employee, consultant or director or any of his
or her family members, other than Tarang Amin and his Affiliates (the
“Management Stockholders”) and (B) Tarang Amin or any of his Affiliates,
including, but not limited to all trusts that are holders of Shares, of which
Tarang Amin or his family member is the trustee, trustor, grantor, donor,
settlor or beneficiary, or that was otherwise established by Tarang Amin or any
of his family members (the “Amin Stockholders”)) shall vote all of his, her or
its Shares and any other voting securities of the Company over which such
Stockholder has voting control (whether at a stockholders’ meeting which has
been duly called or by written consent, if applicable) and shall take all other
Necessary Action within his, her or its control (including attendance at
meetings in person or by proxy for purposes of obtaining a quorum and execution
of written consents in lieu of meetings, if applicable), and the Company shall
take all Necessary Action within its control (including calling special board
and stockholder meetings), so that the Board shall at all times be composed of
the following persons:”

 



--------------------------------------------------------------------------------

(b) The first sentence of Section 3B(i) of the Original Stockholders Agreement
is amended and restated in its entirety to read as follows:

“for so long as TPG holds a number of shares of Common Stock representing at
least the percentage of the outstanding Common Stock shown below, the Company
shall, and the Stockholders (other than the Excluded Stockholders) shall take
all Necessary Action to, include in the slate of nominees recommended by the
Board for election as directors at each applicable annual or special meeting of
stockholders at which directors are to be elected that number of individuals
designated by TPG that, if elected, will result in TPG having the number of
directors serving on the Board that is shown below.”

(c) Section 3B(ii) of the Original Stockholders Agreement is amended and
restated in its entirety to read as follows:

“for so long as the Rollover Stockholders hold a number of shares of Common
Stock representing at least ten percent (10%) of the outstanding Common Stock,
the Company shall, and the Stockholders (other than the Excluded Stockholders)
shall take all Necessary Action to, include in the slate of nominees recommended
by the Board for election as directors at each applicable annual or special
meeting of stockholders at which directors are to be elected one (1) individual
designated by the Rollover Stockholders.”

(d) Section 3B(iii) of the Original Stockholders Agreement is amended and
restated in its entirety to read as follows:

“for so long as the Stockholders hold a number of shares of Common Stock
representing at least fifty percent (50%) of the outstanding Common Stock, the
Company shall, and the Stockholders (other than the Excluded Stockholders) shall
take all Necessary Action to, include in the slate of nominees recommended by
the Board for election as directors at each applicable annual or special meeting
of stockholders at which directors are to be elected the CEO Director.”

(e) Section 3D of the Original Stockholders Agreement is amended and restated in
its entirety to read as follows:

“Except as provided for in Section 3A and Section 3B, and to the extent not
inconsistent with Section 141(k) of the General Corporation Law of the State of
Delaware and the Company’s Governing Documents, (i) TPG and the Rollover
Stockholders shall have the exclusive right to remove their respective directors
from the Board, and the Board and the Stockholders (other than the Excluded
Stockholders) shall take all Necessary Action to cause the removal of any of the
TPG Directors or the Rollover Stockholders Director at the request of TPG or the
Rollover Stockholders, as applicable, and (ii) TPG and the Rollover Stockholders
shall have the exclusive right to designate for election to the Board directors
to fill vacancies created by reason of death, removal or resignation of their
respective directors, and the Board and the Stockholders (other than the
Excluded

 

2



--------------------------------------------------------------------------------

Stockholders) shall take all Necessary Action to cause any such vacancies to be
filled by replacement directors designated by TPG or the Rollover Stockholders,
as applicable, as promptly as reasonably practicable; provided, that, for the
avoidance of doubt and notwithstanding anything to the contrary in this
paragraph, TPG and the Rollover Stockholders shall not have the right to
designate a replacement director, and the Board and the Stockholders shall not
be required to take any action to cause any vacancy to be filled with any such
TPG Director or Rollover Stockholder Director, as applicable, to the extent that
election or appointment of such TPG Director or Rollover Stockholder Director to
the Board would result in a number of directors designated by TPG or the
Rollover Stockholders in excess of the number of directors that TPG or the
Rollover Stockholders are then entitled to designate for membership on the Board
pursuant to Section 3B.”

(f) The first sentence of Section 3I of the Original Stockholders Agreement is
amended and restated in its entirety to read as follows:

“In order to secure the obligation of each holder of Shares to vote his, her or
its Shares and other voting securities of the Company in accordance with Section
3A, Section 3B and Section 3D, for so long as TPG has the right to designate at
least one (1) director for nomination under this Agreement, each holder of
Shares (other than the Excluded Stockholders) shall appoint TPG as his, her or
its true and lawful proxy and attorney-in-fact, with full power of substitution,
to vote all of his, her or its Shares and other voting securities of the Company
(whether now owned or hereafter acquired) for all matters in connection
therewith; provided, however, that the irrevocable proxy granted to TPG by an
Additional Stockholder hereunder shall automatically terminate at such time as
such Additional Stockholder becomes a Terminated Stockholder (as defined in
Section 3J below).”

(g) Section 3I of the Original Stockholders Agreement is amended by adding
thereto the following new paragraph:

“Notwithstanding anything to the contrary in the foregoing paragraph, the Amin
Stockholders shall hereby appoint TPG, as his, her or its true and lawful proxy
and attorney-in-fact, with full power of substitution, to vote solely with
respect to 5,400,634 shares of common stock of the Company on an as converted
basis owned by the Amin Stockholders immediately prior to the effectiveness of
the Registration Statement on Form S-1 in connection with the initial public
offering of shares of common stock of the Company (for the avoidance of doubt,
excluding any shares issuable pursuant to Mr. Amin’s outstanding equity awards
as of such time) for all matters in connection with Section 3A, Section 3B and
Section 3D.”

2. Amendment to Section 7 of the Original Stockholders Agreement. Section 7 of
the Original Stockholders Agreement is hereby amended by adding thereto the
following defined term and its definition in the correct alphabetical order:

 

3



--------------------------------------------------------------------------------

“Amin Stockholders” has the meaning set forth in Section 3B.

“Excluded Stockholders” means the Amin Stockholders and the Management
Stockholders.

“Management Stockholders” has the meaning set forth in Section 3B.

3. Affirmation. This Amendment is to be read and construed with the Original
Stockholders Agreement as constituting one and the same agreement. Except as
specifically modified by this Amendment, all remaining provisions, terms and
conditions of the Original Stockholders Agreement shall remain in full force and
effect in accordance with their terms.

4. Defined Terms. All terms not herein defined shall have the meanings ascribed
to them in the Original Stockholders Agreement.

5. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

6. Counterparts. This Agreement may be executed in separate counterparts each of
which shall be an original and all of which taken together shall constitute one
and the same agreement.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of Delaware.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Amended and Restated Stockholders Agreement as of the date first written above.

 

E.L.F. BEAUTY, INC. By:  

/s/ Scott K. Milsten

Name:   Scott K. Milsten Title:   SVP, GC TPG ELF HOLDINGS, L.P. BY: TPG GROWTH
II ADVISORS, INC. ITS GENERAL PARTNER By:  

/s/ Michael LaGatta

Name:   Michael LaGatta Title:   Vice President

[Signature Page to Amendment No. 1 to Amended and Restated Stockholders
Agreement]